Citation Nr: 1505931	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO. 09-10 923	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for right lower extremity thrombophlebitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the Veteran's claim was thereafter transferred to the RO in Detroit, Michigan.


FINDING OF FACT

Throughout the period on appeal, the Veteran's thrombophlebitis has been productive of persistent edema and stasis pigmentation, pain, fatigue and aching after prolonged standing or walking, intermittent ulceration, and palpable varicose veins.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for right lower extremity thrombophlebitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in October 2007 and June 2009 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, and the statements of the Veteran.

The Veteran's claim was previously remanded by the Board in November 2012 to obtain outstanding VA treatment records from the Saginaw VAMC, request that the Veteran identify any additional outstanding evidence, and to schedule a VA examination.  Review of the claims file reflects that VA treatment records from Saginaw VAMC were added in November 2012.  Further, record also contains a December 2012 letter to the Veteran requesting that he identify any outstanding records.  A January 2012 response reflects that the Veteran received no additional medical care outside of VA.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in November 2012 with a December 2012 addendum.  Review of the examination report and addendum reflect that they are adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report and addendum reflect that diagnoses and opinions which are consistent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's November 2012 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

III. Increased Rating - Phlebitis

The Veteran's service-connected right lower extremity deep venous thrombosis is rated as 40 percent disabling throughout the period on appeal under 38 C.F.R. § 4.104, Diagnostic Code 7121, which is for post-phlebotic syndrome of any etiology.  Under Diagnostic Code 7121 phlebitis is rated as follows: with massive board-like edema with constant pain at rest, 100 percent; with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, 60 percent; with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, 40 percent; with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, 20 percent.

The Veteran contends that he is entitled to a higher evaluation for his right leg thrombosis as his symptoms have increased in severity, which has in turn made it more difficult for him to remain employed.

The medical evidence from this period includes VA treatment records and two VA examination reports.  Pertinently, a June 2008 VA treatment report indicates the Veteran experienced a 1 cm x 1 cm ulcer on his lower right extremity.  He received treatment and the ulcer healed in approximately one month.  VA treatment records dated between May 2009 and November 2012 are negative for incidents of ulceration.

The Veteran underwent an examination in November 2007.  The report reflects that the Veteran experienced symptoms including persistent edema, persistent skin discoloration, stasis pigmentation, constant pain, as well as aching and fatigue following prolonged standing or walking.  It was noted that elevation and compression hosiery relieved his symptoms.  No ulceration, or massive boardlike edema was noted.  The Veteran's symptoms were reported to have a mild to moderate effect on his daily activities.

In November 2012 the Veteran underwent a second examination.  At the examination the Veteran reported experiencing an ulcer approximately two years prior but stated that one had not occurred since.  He also reported constant pain that would occasionally wake him approximately two to three times a month.  Additionally, he reported that his symptoms forced him to cut back on the number of stores he was currently working for as a repairman from four to one.  Physical examination revealed aching and fatigue after prolonged standing or walking, palpable varicose veins, persistent stasis pigmentation or eczema, and persistent edema.  It was also noted that elevation and compression socks relieved symptoms.  No ulceration was noted and functional loss was not equivalent to that of amputation.  Lastly, the examiner noted that his disability resulted in decreased hours of employment and limited his time standing, walking, or ability to climb stairs.

Based on the evidence, the Board finds that a rating in excess of 40 percent for right leg thrombophlebitis is not warranted.  In order to warrant a higher rating of 60 percent, the Veteran's symptoms would have to include persistent ulceration, edema, and stasis pigmentation.  While the Veteran's symptoms do include persistent edema and stasis pigmentation, the Veteran experienced only two ulcers during the entire period on appeal.  Each of these appears to have healed and neither have persisted.  This level of symptomatology more accurately approximates the criteria for a 40 percent rating, which includes intermittent ulceration.  Further, a 100 percent rating requires the presence of massive board-like edema, which was specifically not found at each examination.  As the Veteran's symptoms do not include persistent ulceration or massive board-like edema, his symptoms more closely approximate a 40 percent rating and no higher.

IV. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right leg thrombosis is specifically contemplated by the schedular rating criteria.  The Veteran's thrombosis has been manifested by constant pain, fatigue and aching after prolonged standing or walking, persistent edema and stasis pigmentation, palpable varicose veins, and intermittent ulceration.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.104, Diagnostic Code 7121.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is currently employed.  While he has asserted that his symptoms have required him to reduce his workload, he has not alleged that he cannot work as a result of his service-connected disabilities, and the medical evidence does not show that he cannot work as a result of his service-connected disabilities.  Accordingly, the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an evaluation in excess of 40 percent for right lower extremity thrombophlebitis., is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


